Exhibit 10.10

EXECUTION COPY

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of January 24, 2007, by
API NANOTRONICS CORP., a Delaware corporation (“Buyer”), the ESTATE OF BENEDICT
PACE, an estate of an individual that resided in the State of New York
(“Seller”), and NATIONAL HYBRID, INC., a New York corporation (“National”) and
PACE TECHNOLOGY, INC., a Florida corporation (“Pace” or collectively with
National, as the “National Group”).

RECITALS

Seller is the owner of all of the issued and outstanding shares of capital stock
of the National Group.

Seller has determined that it is in its best interests to sell the National
Group to Buyer and the Board of Directors of Buyer has determined that it is in
the best interests of their stockholders to acquire the National Group.

Seller and the Board of Directors of Buyer have approved of the acquisition of
the National Group, subject to the terms and conditions of this Agreement, and
have approved this Agreement.

Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding shares of capital stock (the “Shares”) of National and Pace for the
consideration and on the terms set forth in this Agreement.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

1. DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

“Acquired Companies”— the National Group and its Subsidiaries, collectively. Any
of the Acquired Companies may be referred to individually without distinction as
an “Acquired Company.”

“Action”— any claim, action, suit, proceeding, arbitration, mediation or other
investigation as to which written notice has been provided to the applicable
party.

“Affiliate”—any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person, including, with respect to the Acquired Companies, any
corporation, partnership, limited liability company or joint venture in which
any Acquired Companies Group (either alone, or through or together with any
other Subsidiary) has, directly or indirectly, an interest of 10% or more.



--------------------------------------------------------------------------------

“Applicable Contract”—any Contract (a) under which any Acquired Company has or
may acquire any rights, (b) under which any Acquired Company has or may become
subject to any obligation or liability, or (c) by which any Acquired Company or
any of the assets owned or used by it is or may become bound.

“Best Efforts”—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.

“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

“Buyer”—as defined in the first paragraph of this Agreement.

“Closing”—as defined in Section 2.3.

“Closing Date”—the date and time as of which the Closing actually takes place.

“Company”—as defined in the Recitals of this Agreement.

“Consent”—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

“Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:

(a) the sale of the Shares by Seller to Buyer;

(b) the execution, delivery, and performance of the Seller’s Release, and the
Escrow Agreement;

(c) the performance by Buyer and Seller of their respective covenants and
obligations under this Agreement; and

(d) Buyer’s acquisition and ownership of the Shares and exercise of control over
the Acquired Companies.

“Contract”—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.

 

2



--------------------------------------------------------------------------------

“Court”—any court or arbitration tribunal of the United States, any domestic
state, or any foreign country, and any political subdivision or agency thereof.

“Damages”—as defined in Section 10.2.

“Disclosure Schedule”—the disclosure schedule delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.

“Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

“Environment”—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
ground-waters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.

“Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

(a) any environmental, health, or safety matters or conditions (including
on-site or off- site contamination, occupational safety and health, and
regulation of chemical substances or products);

(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;

(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or

(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.

The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq., as amended
(“CERCLA”).

“Environmental Law”—any Legal Requirement that requires or relates to:

 

3



--------------------------------------------------------------------------------

(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;

 

(e) protecting resources, species, or ecological amenities;

(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

“ERISA”—the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.

“Escrow Agreement”—as defined in Section 2.4.

“Exchange Act”—Securities Exchange Act of 1934, as amended.

“Facilities”—any real property, leaseholds, or other interests currently or
formerly owned or operated by any Acquired Company and any buildings, plants,
structures, or equipment (including motor vehicles, tank cars, and rolling
stock) currently or formerly owned or operated by any Acquired Company.

“Financial Statements” – as defined in Section 3.4.

“GAAP”—generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Financial Statements referred to in
Section 3.4 were prepared.

“Governmental Authorization”—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

4



--------------------------------------------------------------------------------

“Governmental Body”—any:

(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature of the United States or any foreign country;

(b) federal, state, local, municipal, foreign, or other government;

(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, commission or authority of the United States, political
subdivision, branch, department, official, or entity and any court or other
tribunal);

(d) multi-national organization or body; or

(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory (including, without limitation,
self-regulatory organizations), or taxing authority or power of any nature.

“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Acquired
Companies.

“Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law or which poses a hazard to the health and safety of the
occupants of any portion of the Facilities, including any admixture or solution
thereof, and specifically including petroleum and all derivatives thereof or
synthetic substitutes therefor and asbestos or asbestos-containing materials.

“Intellectual Property Assets”—as defined in Section 3.22.

“Interim Balance Sheet”—as defined in Section 3.4.

“IRC”—the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.

“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

“Knowledge”—an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:

 

5



--------------------------------------------------------------------------------

(a) such individual is actually aware of such fact or other matter; or

(b) a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

“Material Adverse Effect” means an event, change or effect that substantially
and adversely affects the condition (financial or otherwise), operations or
prospects of the business of either National or Pace or the National Group.

“Occupational Safety and Health Law”—any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

“Order”—any award, decision, injunction, judgment, order, ruling, stipulation,
writ, subpoena, or verdict entered, issued, made, or rendered by any Court,
administrative agency, or other Governmental Body or by any arbitrator.

“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if:

(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person; and

(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

“Organizational Documents”—(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general

 

6



--------------------------------------------------------------------------------

partnership; (c) the limited partnership agreement and the certificate of
limited partnership of a limited partnership or similar documents for a limited
liability partnership; (d) the operating agreement or limited liability company
agreement and articles or certificate of organization of a limited liability
company; (e) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person; and (f)any amendment to
any of the foregoing.

“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability partnership; limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Body.

“Plan”—as defined in Section 3.13.

“Proceeding”—any action, arbitration, audit, hearing, investigation, regulatory
inquiry, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.

“Related Person”—with respect to a particular individual:

(a) each other member of such individual’s Family;

(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;

(c) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and

(d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

With respect to a specified Person other than an individual:

(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;

(b) any Person that holds a Material Interest in such specified Person;

(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

(d) any Person in which such specified Person holds a Material Interest;

(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and

 

7



--------------------------------------------------------------------------------

(f) any Related Person of any individual described in clause (b) or (c).

For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, former spouses and the civil
equivalent of a spouse under any law applicable to such person, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule13d-3 under the Securities Exchange Act of 1934) of
voting securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.

“Release”—any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.

“Representative”—with respect to a particular Person, means any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

“Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

“Seller”—as defined in the first paragraph of this Agreement.

“Seller’s Release”—as defined in Section 2.4.

“Shares”—as defined in the Recitals of this Agreement.

“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of either National or Pace, individually, or the National Group, as the context
indicates.

“Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

“Threatened”—a claim, Proceeding, dispute, Action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

 

8



--------------------------------------------------------------------------------

2. SALE AND TRANSFER OF SHARES; CLOSING

2.1 SHARES

Subject to the terms and conditions of this Agreement, at the Closing, Seller
will sell and transfer the Shares to Buyer, and Buyer will purchase the Shares
from Seller.

2.2 PURCHASE PRICE

The purchase price (the “Purchase Price”) for the Shares will be $9,750,000,
plus the cash held by the National Group on the date of this Agreement.

2.3 CLOSING

The purchase and sale (the “Closing”) provided for in this Agreement will take
place at the offices of Buyer’s counsel at Sugar, Friedberg & Felsenthal LLP, 30
North LaSalle Street, Suite 3000, Chicago, Illinois 60602, at 10:00 a.m. (local
time) on January 24, 2007 (“Closing Date”). Subject to the provisions of
Section 9, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 2.3 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.

2.4 CLOSING OBLIGATIONS

At the Closing:

(a) Seller will deliver to Buyer:

(i) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers), with signatures guaranteed by a commercial bank or by a
member firm of the New York Stock Exchange, for transfer to Buyer;

(ii) a release in the form of Exhibit 2.4(a)(ii) executed by Seller
(collectively, “Seller’s Release”);

(iii) a certificate executed by Seller representing and warranting to Buyer that
each of Seller’s representations and warranties in this Agreement and the Escrow
Agreement was accurate in all respects as of the Closing Date; provided,
however, any breach of a condition or representation disclosed with reasonable
detail in such certificate is deemed waived by Buyer upon the consummation of
the Closing;

(iv) a certificate executed by Seller representing and warranting to Buyer that
each of Seller and the National Group have performed and complied in all
material respects with all agreements and covenants required by this Agreement
and the Escrow Agreement to be performed and complied with by it on or prior to
the Closing Date; provided, however, any breach of a condition or representation
disclosed with reasonable detail in such certificate is deemed waived by Buyer
upon the consummation of the Closing;

 

9



--------------------------------------------------------------------------------

(v) evidence that the National Group has paid all of its expenses incurred in
connection with the transactions contemplated by this Agreement; and

(vi) the New York Leases (as defined in Section 6.5) executed by Seller.

(b) Buyer will deliver to Seller (or with respect to subsection (ii), to the
Escrow Agent (as defined in Section 2.4(c))):

(i) the following amounts by bank cashier’s payable to the order of the Seller
or wire transfer to an account designated by Seller: $9,150,000 plus the cash
held by the National Group as of the date of this Agreement and not previously
distributed by the National Group to Seller, less the amount of extension fees
paid pursuant to the letter of intent between Buyer and Seller;

(ii) the sum of $600,000 (the “Escrow Amount”) to the Escrow Agent referred to
in Section 2.4(c) by bank cashier’s check or wire transfer; and

(iii) a certificate executed by Buyer to the effect that, except as otherwise
stated in such certificate, each of Buyer’s representations and warranties in
this Agreement and the Escrow Agreement was accurate in all respects as of the
date of this Agreement and the Escrow Agreement, respectively, and is accurate
in all respects as of the Closing Date as if made on the Closing Date.

(c) Buyer and Seller will enter into an escrow agreement substantially in the
form of Exhibit 2.4(c) (the “Escrow Agreement”) with Cole Taylor Bank, Chicago,
Illinois, as escrow agent (“Escrow Agent”).

3. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

3.1 ORGANIZATION AND GOOD STANDING

(a) Part 3.1 of the Disclosure Schedule contains a complete and accurate list
for each Acquired Company of its name, its jurisdiction of incorporation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each stockholder and the number of shares held by
each). Each Acquired Company is a corporation duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation, with
full corporate power and authority, and is in possession of all franchises,
grants, authorizations, licenses, permits, easements consents, waivers,
qualifications, certificates, Orders and approvals (collectively “Approvals”) to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under Applicable Contracts. Each Acquired Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification.

 

10



--------------------------------------------------------------------------------

(b) Seller has delivered to Buyer true, complete and correct copies of the
Organizational Documents of each Acquired Company, as currently in effect. Such
Organizational Documents are in full force and effect, and no other
Organizational Documents are applicable to or binding upon the Acquired
Companies.

(c) Neither National nor Pace has any Subsidiaries nor any equity or similar
interest in, or any interest convertible into or exchangeable or exercisable
for, directly or indirectly, any equity or similar interest in, any Person.

3.2 AUTHORITY; NO CONFLICT

(a) Each of National and Pace have all necessary corporate power and authority
to execute and deliver this Agreement, the Escrow Agreement and the New York
Leases to which it is a party and each instrument required to be executed and
delivered by it at the Closing, and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by National and Pace of each of this Agreement, the
Escrow Agreement and the New York Leases to which it is a party, the performance
of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby, have been approved by the Board of
Directors of National and Pace, duly and validly authorized by all requisite
corporate action, and by the Seller, and no other actions or proceedings on the
part of the Seller, any Acquired Company or its stockholders are necessary to
authorize the execution, delivery and performance of this Agreement, the Escrow
Agreement and the New York Leases, or to consummate the transactions herein and
therein contemplated. This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. Upon the execution and delivery by Seller of the Escrow Agreement, the
New York Leases and the Seller’s Release (collectively, the “Seller’s Closing
Documents”), the Seller’s Closing Documents will constitute the legal, valid,
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. Seller has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the Seller’s Closing Documents and to perform its obligations
under this Agreement and the Seller’s Closing Documents. The executor executing
this Agreement and the Seller’s Closing Documents on behalf of Seller has been
duly appointed under applicable Legal Requirements and has the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and the Seller’s Closing Documents and to perform Seller’s obligations
under this Agreement and the Seller’s Closing Documents.

(b) Except as set forth in Part 3.2 of the Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):

 

11



--------------------------------------------------------------------------------

(i) contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Acquired Companies, or (B) any resolution
adopted by the board of directors or the stockholders of any Acquired Company;

(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which any Acquired Company or Seller, or any of the
assets owned or used by any Acquired Company, may be subject, including, without
limitation, any court supervising the administration of Seller;

(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the business of, or
any of the assets owned or used by, any Acquired Company;

(iv) cause Buyer or any Acquired Company to become subject to, or to become
liable for the payment of, any Tax;

(v) cause any of the assets owned by any Acquired Company to be reassessed or
revalued by any taxing authority or other Governmental Body;

(vi) to Seller’s Knowledge, contravene, conflict with, or result in a violation
or breach of any provision of or a default under (including with notice or lapse
of time or both would become a default under), or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, or impair any rights of any
Acquired Company under or give others any rights of termination, amendment,
acceleration or cancellation of, any Applicable Contract; or

(vii) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by any Acquired Company; provided,
that with respect to an Encumbrance resulting from an Applicable Contract, the
foregoing representation is solely to Seller’s Knowledge.

(c) Except as set forth in Part 3.2 of the Disclosure Schedule, neither the
Seller nor any Acquired Company is or will be required to give any notice to or
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions, including, without limitation, any beneficiaries of Seller or any
court supervising the administration of Seller; provided, that with respect to
Consents required pursuant to Applicable Contracts, the foregoing representation
is solely to Seller’s Knowledge.

 

12



--------------------------------------------------------------------------------

3.3 CAPITALIZATION

(a) The authorized equity securities of National consist of 200 shares of common
stock, no par value (“National Common Shares”), of which 10 shares are issued
and outstanding, and the authorized equity securities of Pace consist of 5,000
shares of common stock, par value $1.00 per share (“Pace Common Shares”), of
which 100 shares are issued and outstanding, and such National Common Shares and
Pace Common Shares, collectively constitute all the Shares of the Acquired
Companies. Seller is and will be on the Closing Date the record and beneficial
owner and holder of 100% of the Shares, free and clear of all Encumbrances. No
legend or other reference to any purported Encumbrance appears upon any
certificate representing equity securities of any Acquired Company. All of the
outstanding shares and any other equity securities of each Acquired Company have
been duly authorized and validly issued and are fully paid and nonassessable and
were not issued in violation of any purchase option, call option, right of first
refusal or offer, preemptive right, subscription right or any similar right.
None of the outstanding equity securities or other securities of any Acquired
Company was issued in violation of the Securities Act or any other Legal
Requirement. As of the date hereof, the Acquired Companies have no stock
options, warrants, or similar securities outstanding or shares reserved for
issuance upon the issuance and exercise of stock options, warrants or similar
instruments. None of the outstanding Shares or other equity securities of the
Acquired Companies are subject to any purchase option, call option, right of
first refusal or offer, preemptive right, subscription right or any similar
right. Except as set forth in Part 3.2 of the Disclosure Schedule, no shares of
voting or non-voting Shares, other equity interests, or other voting securities
of the Acquired Companies are issued, reserved for issuance or outstanding.
There are no bonds, debentures, notes, other indebtedness or any other
securities of the Acquired Companies with voting rights (or instruments
convertible into, or exercisable or exchangeable for, securities with voting
rights) on any matters on which holders of Shares of the Acquired Companies may
vote.

(b) Except as described in subsection (a) above or set forth in Part 3.3(b) of
the Disclosure Schedule, there are no outstanding securities, options, warrants,
calls, rights, convertible or exchangeable securities or Contracts or
obligations of any kind (contingent or otherwise) to which any of the Acquired
Companies is a party or by which any of them is bound obligating any Acquired
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other voting securities of such Acquired
Company or obligating such Acquired Company to issue, grant, extend or enter
into any such security, option, warrant, call, right or Contract. There are no
outstanding obligations of any Acquired Company (contingent or otherwise) to
repurchase, redeem or otherwise acquire any shares of capital stock (or options
or warrants to acquire any such shares) of any Acquired Company. Except as set
forth in Part 3.2(b) of the Disclosure Schedule, there are no stock-appreciation
rights, stock-based performance units, “phantom” stock rights or other Contracts
or obligations of any character (contingent or otherwise) pursuant to which any
Person is or may be entitled to receive any payment or other value based on the
revenues, earnings or financial performance, stock price performance or other
attribute of any Acquired Company or any of their businesses or assets or
calculated in accordance therewith or that could cause any Acquired Company to
file a registration statement under the Securities Act, or which otherwise
relate to the registration of any securities of any Acquired Company. Except as
set forth in Part 3.3(b) of the Disclosure Schedule, there are no voting trusts,
proxies or other Contracts of any character to which any

 

13



--------------------------------------------------------------------------------

Acquired Company or Seller is a party or by which any of them is bound with
respect to the issuance, holding, acquisition, voting or disposition of any
shares of capital stock or similar interests of any Acquired Company.

(c) No Acquired Company owns, or has any Contract to acquire, any equity
securities or other securities of any Person (other than Acquired Companies) or
any direct or indirect equity or ownership interest in any other business.

3.4 FINANCIAL STATEMENTS

Seller has delivered to Buyer: (a) audited consolidated financial statements of
each of Pace and National as at December 31 in each of the years 2004 through
2005, together with the report thereon of WithumSmith+Brown, P.C., independent
certified public accountants, and (b) an unaudited consolidated balance sheet of
the Acquired Companies as at September 30, 2006 (the “Interim Balance Sheet”)
and the related unaudited consolidated statements of income, changes in
stockholders’ equity, and cash flow for the three and nine months then ended,
including in each case in (a) and (b), the notes thereto (collectively, the
“Financial Statements”). No financial statements of any Person other than the
Acquired Companies are required by GAAP to be included in the consolidated
financial statements of National and/or Pace.

3.5 [Purposely omitted]

3.6 TITLE TO PROPERTIES AND ASSETS; ENCUMBRANCES

Part 3.6 of the Disclosure Schedule contains a complete and accurate list of all
real property, leaseholds, or other interests therein owned by any Acquired
Company. The Acquired Companies own no real property.

Except as set forth in Part 3.6 of the Disclosure Schedule, (i) each real
property lease to which any of the Acquired Companies is a party is in full
force and effect in accordance with its terms, (ii) all rents and additional
rents due to date from the Acquired Companies on each such lease have been paid,
(iii) none of the Acquired Companies has received written notice that it is in
material default thereunder, and (iv) there exists no material default by any of
the Acquired Companies under such lease. There are no leases, subleases,
licenses, concessions or any other Applicable Contract to which any Acquired
Company is a party granting to any Person other than an Acquired Company any
right to possession, use occupancy or enjoyment of any of the real property or
any portion thereof.

Since May 1, 2006, neither of the Acquired Companies have disposed of any of its
material assets nor intellectual property rights other than inventory disposed
of in the Ordinary Course of Business are free and clear of all Encumbrances.

Seller is solvent. Except as set forth on Part 3.6 of the Disclosure Schedule,
there are no Encumbrances on the Shares, or any other property being transferred
by Seller to Buyer pursuant to this Agreement or any of Seller’s Closing
Documents.

 

14



--------------------------------------------------------------------------------

3.7 [Purposely omitted]

3.8 [Purposely omitted]

3.9 [Purposely omitted]

3.10 NO UNDISCLOSED LIABILITIES

Except as set forth in Part 3.10 of the Disclosure Schedule, the Acquired
Companies have no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) and there is no
existing fact, condition or circumstance which could reasonably be expected to
result in such liabilities or obligations, except for liabilities or obligations
reflected or reserved against in the most recent Financial Statements or the
Interim Balance Sheet, current liabilities incurred in the Ordinary Course of
Business since the respective dates thereof and liabilities that individually or
in the aggregate would not have a Material Adverse Effect on either of the
Acquired Companies or the National Group, taken as a whole.

3.11 TAXES

For purposes of this Agreement, “Tax” or “Taxes” shall mean any tax, levy or
similar fee or imposition of any kind whatsoever, whether imposed on the
Acquired Companies or their assets by any Governmental Authority, pursuant to
Treasury Regulation Section 1. 02-6 or any analogous provision of foreign,
state, or local Law, as a transferee, successor, or custodian, or by contract or
otherwise, including, but not limited to, those on or measured by or referred to
as federal, state, local or foreign income, property, value added, withholding,
payroll, social security, unemployment, retirement dues, gross receipts,
license, severance, occupation, capital gains, premium, environmental (including
Taxes under Section 59A of the Code), customs, duties, profits, disability,
registration, alternative or add-on minimum, estimated, employment,
unemployment, insurance, excise, production, sales, use, goods and services,
occupancy, franchise, real property, personal property, unclaimed property,
business and occupation, mercantile, windfall profits, capital stock, stamp,
transfer, workmen’s compensation or other taxes, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties; and “Tax Returns” shall mean returns, reports, notices,
forms, declarations, claims for refunds, estimates, elections and/or other
information statements, including any schedule or attachment thereto, with
respect to Taxes required to be filed with the Internal Revenue Service or any
other governmental or taxing authority or agency, domestic, state, local or
foreign, including consolidated, combined and unitary tax returns. Except as set
forth in Part 3.11 of the Disclosure Schedule:

(a) All Tax Returns required to be filed by or on behalf of each Acquired
Company, and each affiliated, combined, consolidated or unitary group of which
any Acquired Company is or was at any time a member have been timely filed
(taking into account all extensions of due dates) in accordance with applicable
Legal Requirements, and all such Tax Returns were and are true, complete and
correct in all material respects.

(b) All Taxes payable by or with respect to each Acquired Company (whether or
not shown on any Tax Return) have been timely paid. All assessments for Taxes
due and owing by or with

 

15



--------------------------------------------------------------------------------

respect to each Acquired Company with respect to completed and settled
examinations or concluded litigation have been paid. There are no Tax
Encumbrances on any assets of any Acquired Company other than for current Taxes
not yet due and payable.

(c) The unpaid Taxes of each Acquired Company (A) did not, as of the date of the
most recent Financial Statements, exceed the reserve for Tax liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of the balance sheet included
in the most recent Financial Statements (rather than in any notes thereto), and
(B) do not exceed that reserve as adjusted for the passage of time through the
Closing Date in accordance with the past custom and practice of each Acquired
Company in filing its Tax Returns. Since the date of the most recent Financial
Statements, the Acquired Companies have not generated any taxable income from
extraordinary gains or losses, as that term is used in GAAP, outside the
ordinary course of business consistent with past custom and practice.

(d) No audit, Action or Proceeding has commenced and no notice has been given
that such audit, Action or Proceeding is pending or Threatened with respect to
any Acquired Company or any group of corporations of which any Acquired Company
is or has been a member in respect of any Taxes (an “Affiliated Group”). The
Company knows of no Tax deficiency or claim for additional Taxes asserted or
threatened to be asserted against any Acquired Company or any Affiliated Group
by any taxing authority and the National Group knows of no grounds for such
assessment.

(e) No Acquired Company has requested, or been granted any waiver of any
federal, state, local or foreign statute of limitations with respect to, or any
extension of a period for the assessment of, any Tax. No extension or waiver of
time within which to file any Tax Return of, or applicable to, any Acquired
Company has been granted or requested which has not since expired.

(f) None of the Acquired Companies is or has ever been (nor does any of the
Acquired Companies have any liability for unpaid Taxes because it once was) a
member of an affiliated, consolidated, combined or unitary group (other than the
National Group). None of the Acquired Companies is a party to any Tax
allocation, Tax indemnity or Tax sharing agreement or is liable for the Taxes of
any other Person under Treasury Regulations §1.1502-6 (or any similar provision
of state, local or foreign law), as transferee or successor, by Contract, or
otherwise.

(g) None of the Acquired Companies has made any payments, is obligated to make
any payments, or is a party to any agreements that under any circumstances could
obligate any of them to make any payments, that will not be deductible under
Section 280G of the Code.

(h) Each Acquired Company has complied with all applicable Legal Requirements
relating to the payment and withholding of Taxes (including, without limitation,
withholding of Taxes pursuant to Sections 1441, 1442 and 3406 of the Code or
similar provisions under any foreign Laws) and have, within the time and in the
manner required by Legal Requirements, withheld and paid over to the proper
Governmental Bodies all amounts required to be so withheld and paid over under
all applicable Legal Requirements.

 

16



--------------------------------------------------------------------------------

(i) Each Acquired Company has collected substantially all sales, use, and
similar Taxes required to be collected, and has remitted on a timely basis such
amounts to the appropriate United States and/or foreign taxing authorities, or
has been furnished properly completed exemption certificates.

(j) None of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period or portion thereof ending after the Closing Date as a result of any
(i) adjustments pursuant to Section 481(a) of the Code or any similar provision
of state, local or foreign law by reason of a change in the method of accounting
for a taxable period or portion thereof ending on or prior to the Closing Date,
(ii) inter-company transaction (including, without limitation, any inter-company
transaction subject to Section 367 or 482 of the Code) entered into on or prior
to the Closing Date, (iii) excess loss account described in the Treasury
Regulations under Section 1502 of the Code with respect to a taxable period or
portion thereof ending on or prior to the Closing Date, (iv) material prepaid
amount received on or prior to the Closing Date, or (v) for any other reason.

(k) None of the net operating loss carry forwards or tax credits of the Acquired
Companies (i) constitute separate return limitation year or consolidated return
change of ownership losses or credits immediately prior to the Closing, and
(ii) will be limited immediately prior to the Closing by Sections 382, 383 or
384 of the Code and the regulations thereunder.

(l) No closing agreement pursuant to Section 7121 of the Code (or any similar
provision of state, local or foreign law) has been entered into by or with
respect to any Acquired Company.

(m) No power of attorney has been executed with respect to any matter relating
to Taxes of any Acquired Company, which is current in force.

(n) No Acquired Company has entered into any transactions that are or would be
part of any “reportable transaction” under Sections 6011, 6111 or 6112 of the
Code (or any similar provision under any state or local law).

(o) No Acquired Company shall have, and will not have as of the Closing Date,
any overall foreign loss accounts or separate limitation loss accounts within
the meaning of Section 904 of the Code and the Treasury Regulations thereunder.

(p) Part 3.11(p) of the Disclosure Schedule lists (A) each state in which each
Acquired Company is, or has during the three year period preceding the Closing
Date been, subject to state income, business, or franchise Tax and (B) the
taxable years or periods of each Acquired Company for which the applicable
periods of limitation for the assessment of state income, business, or franchise
Taxes are currently open for each such state. Except for claims that were
resolved more than five years ago, no claim has been made by any Governmental
Body in any state or locality where income, business, or franchise Tax Returns
were not filed by or any Acquired Company, or where income, business, or
franchise Taxes were not paid by or in respect of any Acquired Company, that
such Acquired Company is or may be subject to income, business, or franchise
Taxation by that jurisdiction.

(q) Part 3.11(q) of the Disclosure Schedule lists each state in which each
Acquired Company currently is, or has during the three year period preceding the
Closing Date been, subject to state

 

17



--------------------------------------------------------------------------------

sales or use Tax, or engaged in business. Except for claims that were resolved
more than five years ago, no claim has been made by any Governmental Body in any
state or locality where any Acquired Company did not file sales, use, or similar
Tax Returns or did not pay sales, use, or similar Taxes, that such Acquired
Company is or may be subject to sales, use, or similar Tax by that jurisdiction.

(r) Part 3.11(r) of the Disclosure Schedule lists each state in which each
Acquired Company currently is, or has during the three year period preceding the
Closing Date been, subject to payroll, unemployment, or similar Tax. Except for
claims that were resolved more than five years ago, no claim has been made by
any Governmental Body in any state or locality where the Acquired Company did
not file payroll, unemployment, or similar Tax Returns or did not pay payroll,
unemployment, or similar Taxes, that such Acquired Company is or may be subject
to payroll, unemployment, or similar Taxation by that jurisdiction.

(s) Except as set forth in Part 3.11(s) of the Disclosure Schedule, none of the
Acquired Companies is a party to any “non-qualified deferred compensation plan”
(within the meaning of Section 409A of the Code). No event has occurred that
would be treated under Section 409A(b) of the Code as a transfer of property for
purposes of Section 83 of the Code. Each Stock Option was granted with an
exercise price per share equal to or greater than the per share fair market
value of the common stock underlying such Stock Option on the grant date
thereof, and no Stock Option has a feature for the deferral of compensation.

3.12 [Purposely omitted]

3.13 EMPLOYEE BENEFITS

(a) As used in this Section 3.13, the following terms have the meanings set
forth below.

“Company Plan” means all Plans of which an Acquired Company or an ERISA
Affiliate of an Acquired Company is or was a Plan Sponsor, or to which an
Acquired Company or an ERISA Affiliate of an Acquired Company otherwise
contributes or has contributed, or in which an Acquired Company or an ERISA
Affiliate of an Acquired Company otherwise participates or has participated. All
references to Plans are to Company Plans unless the context requires otherwise.

“ERISA Affiliate” means, with respect to an Acquired Company, any other person
that, together with the Company, would be treated as a single employer under IRC
Section 414.

“Multi-Employer Plan” has the meaning given in ERISA Section 3(37)(A).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” has the meaning given in ERISA Section 3(2)(A).

“Plan” has the meaning given in ERISA Section 3(3).

“Plan Sponsor” has the meaning given in ERISA Section 3(16)(B).

 

18



--------------------------------------------------------------------------------

“Qualified Plan” means any Plan that meets or purports to meet the requirements
of IRC Section 401(a).

“Title IV Plans” means all Pension Plans that are subject to Title IV of ERISA,
29 U.S.C. Section 1301 et seq., other than Multi-Employer Plans.

(b) (i) All Company Plans have operated in conformity with ERISA and the IRC and
the regulations issued thereunder.

(ii) Neither of the Acquired Companies is a party to a Multi- Employer Plan.

(c) Except as set forth in Part 3.13(vi) of the Disclosure Schedule:

(i) No transaction prohibited by ERISA Section 406 and no “prohibited
transaction” under IRC Section 4975(c) have occurred with respect to any Company
Plan.

(ii) No Seller or Acquired Company has any liability to the IRS with respect to
any Plan, including any liability imposed by Chapter 43 of the IRC.

(iii) No Seller or Acquired Company has any liability to the PBGC with respect
to any Plan or has any liability under ERISA Section 502 or Section 4071.

(iv) All filings required by ERISA and the IRC as to each Company Plan have been
timely filed, and all notices and disclosures to participants required by either
ERISA or the IRC have been timely provided.

(v) All contributions and payments made or accrued with respect to all Company
Plans are deductible under IRC Section 162 or Section 404.

(vi) Each Qualified Plan of each Acquired Company is qualified in form and
operation under IRC Section 401(a); each trust for each such Plan is exempt from
federal income tax under IRC Section 501(a). No event has occurred or
circumstance exists that will or could give rise to disqualification or loss of
tax-exempt status of any such Plan or trust.

(vii) No Company Plan is subject to Title IV of ERISA.

(viii) The Acquired Companies have paid all amounts due and payable to the PBGC
pursuant to ERISA Section 4007.

(ix) No reportable event (as defined in ERISA Section 4043 and in regulations
issued thereunder) has occurred.

(x) No Seller or Acquired Company has Knowledge of any facts or circumstances
that may give rise to any liability of Seller, any Acquired Company, or Buyer to
the PBGC under Title IV of ERISA.

 

19



--------------------------------------------------------------------------------

(xi) Except to the extent required under ERISA Section 601 et seq. and IRC
Section 4980B, no Acquired Company provides health or welfare benefits for any
retired or former employee or is obligated to provide health or welfare benefits
to any active employee following such employee’s retirement or other termination
of service.

(xii) Each Acquired Company has the right to modify and terminate benefits to
retirees (other than pensions) with respect to both retired and active
employees.

(xiii) Seller and all Acquired Companies have complied with the provisions of
ERISA Section 601 et seq. and IRC Section 4980B.

(xiv) No event has occurred and no condition exists that would subject any
Acquired Company, to any tax, fine, lien, penalty or other liability imposed by
ERISA, the Code or other applicable laws, rules and regulations;

(xv) No Company Plan is a split-dollar life insurance program or otherwise
provides for loans to executive officers (within the meaning of The
Sarbanes-Oxley Act of 2002);

(xvi) No Acquired Company has incurred any current or projected liability in
respect of post-employment or post-retirement health, medical or life insurance
benefits for current, former or retired employees of any Acquired Company,
except as required to avoid an excise tax under Section 4980B of the Code or
otherwise except as may be required pursuant to any other similar applicable
law.

(xvii) The consummation of the Contemplated Transactions will not result in the
payment, vesting, or acceleration of any benefit.

3.14 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

(a) Except as set forth in Part 3.14 of the Disclosure Schedule or as would not
cause a Material Adverse Effect with respect to either of the Acquired Companies
or the National Group as a whole, either individually or cumulatively:

(i) each Acquired Company is, and at all times since January 1, 2002 has been,
in full compliance with each Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets;

(ii) each Acquired Company is in compliance with, and is not in default or
violation of (A) its articles or certification of incorporation or by-laws or
the equivalent Organizational Documents of such Acquired Company and (B) to the
Knowledge of Seller, the terms of all Applicable Contract to which it is a party
or by which it or its property, rights, assets are bound or affected;

(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by any Acquired
Company of, or a failure on the part of any Acquired Company to comply with, any
Legal Requirement, or (B) may give rise to any

 

20



--------------------------------------------------------------------------------

obligation on the part of any Acquired Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature; and

(iv) no Acquired Company has received, at any time since January 1, 2002, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or
(B) any actual, alleged, possible, or potential obligation on the part of any
Acquired Company to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.

(b) Part 3.14 of the Disclosure Schedule contains a complete and accurate list
of each Governmental Authorization that is or was held by any Acquired Company
or that otherwise relates to the business of, or to any of the assets owned or
used by, any Acquired Company at anytime since January 1, 2002. Each
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Schedule is valid and in full force and effect. Except as set forth
in Part 3.14 of the Disclosure Schedule:

(i) each Acquired Company is, and at all times since January 1, 2002 has been,
in full compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.14 of the
Disclosure Schedule;

(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Schedule, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14 of
the Disclosure Schedule;

(iii) no Acquired Company has received, at any time since January 1, 2002, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14 of the
Disclosure Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

The Governmental Authorizations listed in Part 3.14 of the Disclosure Schedule
collectively constitute all of the Governmental Authorizations necessary to
permit the Acquired Companies to lawfully conduct and operate their businesses
in the manner they currently conduct and operate such businesses and to permit
the Acquired Companies to own and use their assets in the manner in which they
currently own and use such assets.

 

21



--------------------------------------------------------------------------------

3.15 LEGAL PROCEEDINGS; ORDERS; RESTRICTIONS

(a) Except as set forth in Part 3.15 of the Disclosure Schedule, there is no
pending Action or Proceeding:

(i) that has been commenced by or against any Acquired Company or that otherwise
relates to or may affect the business of, or any of the assets owned or used by,
any Acquired Company; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of Seller and the Acquired Companies, (1) no such Action or
Proceeding has been Threatened, and (2) no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such Action or Proceeding. Seller has delivered to Buyer copies of all
pleadings, correspondence, and other documents relating to each Action and
Proceeding listed in Part 3.15 of the Disclosure Schedule. The Actions and
Proceedings listed in Part 3.15 of the Disclosure Schedule will not have a
Material Adverse Effect on the business, operations, assets, condition, or
prospects of any Acquired Company.

(b) Except as set forth in Part 3.15 of the Disclosure Schedule:

(i) there is no Order to which any of the Acquired Companies, or any of the
assets owned or used by any Acquired Company, is subject;

(ii) Seller is not subject to any Order that relates to the business of, or any
of the assets owned or used by, any Acquired Company; and

(iii) to the Knowledge of Seller and the Acquired Companies, no officer,
director, agent, or employee of any Acquired Company is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of any
Acquired Company.

(c) Except as set forth in Part 3.15 of the Disclosure Schedule:

(i) each Acquired Company is, and at all times since January 1, 2002 has been,
in full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject;

(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which any Acquired Company, or any
of the assets owned or used by any Acquired Company, is subject; and

(iii) no Acquired Company has received, at any time since January 1, 2002, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person

 

22



--------------------------------------------------------------------------------

regarding any actual, alleged, possible, or potential violation of, or failure
to comply with, any term or requirement of any Order to which any Acquired
Company, or any of the assets owned or used by any Acquired Company, is or has
been subject.

(d) Except as set forth in Part 3.15(d) of the Disclosure Schedule, there is no
Applicable Contract or Order binding upon any of the Acquired Companies or any
of their properties, rights or assets which has had or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of Buyer or any Acquired Company or the conduct of business by Buyer,
any Acquired Company as currently conducted, following the consummation of the
transactions contemplated herein. The consummation of the transactions
contemplated herein will not result in the granting by Buyer or any of its
Affiliates of any rights or licenses to any Intellectual Property to a third
party (including any covenant not to sue). Except as set forth in Part 3.15(d)
of the Disclosure Schedule, none of the Acquired Companies is subject to any
non-competition, non-solicitation, standstill or similar restriction on their
respective businesses. Except as set forth in Part 3.15(d) of the Disclosure
Schedule, none of the Acquired Companies has granted any exclusive rights of any
kind.

(e) All Legal Requirements have been satisfied that are necessary or advisable
to (i) invest in the executor executing this Agreement on behalf of Seller with
the authority to enter into this Agreement and all Seller’s Closing Documents
and to carry out the Contemplated Transactions and (ii) to authorize Seller to
enter into this Agreement and all Seller’s Closing Documents and to carry out
the Contemplated Transactions.

3.16 [Purposely omitted]

3.17 [Purposely omitted]

3.18 [Purposely omitted]

3.19 ENVIRONMENTAL MATTERS

Except as set forth in part 3.19 of the disclosure letter:

(a) Each Acquired Company is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. Neither Seller nor any Acquired Company has any basis to
expect, nor has any of them or any other Person for whose conduct they are or
may be held to be responsible received, any actual or Threatened order, notice,
or other communication from (i) any Governmental Body or private citizen acting
in the public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or any Acquired Company has had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used, or processed
by Seller, any Acquired Company, or any other Person for whose conduct they are
or may be held responsible, or from

 

23



--------------------------------------------------------------------------------

which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

(b) There are no pending or, to the Knowledge of Seller or any Acquired Company,
Threatened claims, Encumbrances, or other restrictions of any nature, resulting
from any Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties and assets (whether real, personal, or mixed)
in which Seller or any Acquired Company has or had an interest.

(c) No Seller or Acquired Company has Knowledge of any basis to expect, nor has
any of them or any other Person for whose conduct they are or may be held
responsible, received, any citation, directive, inquiry, notice, Order, summons,
warning, or other communication that relates to Hazardous Activity, Hazardous
Materials, or any alleged, actual, or potential violation or failure to comply
with any Environmental Law, or of any alleged, actual, or potential obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which Seller or any Acquired
Company had an interest, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by Seller, any Acquired Company, or any other Person for
whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

(d) Neither Seller nor any Acquired Company, nor any other Person for whose
conduct they are or may be held responsible, has any Environmental, Health, and
Safety Liabilities with respect to the Facilities or, to the Knowledge of Seller
or any Acquired Company, with respect to any other properties and assets
(whether real, personal, or mixed) in which Seller or any Acquired Company (or
any predecessor), has or had an interest, or to the Knowledge of Seller, at any
property geologically or hydrologically adjoining the Facilities or any such
other property or assets.

(e) There are no Hazardous Materials present on or in the Environment at the
Facilities, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities,
or incorporated into any structure therein or thereon. No Seller, Acquired
Company, any other Person for whose conduct they are or may be held responsible,
or to the Knowledge of Seller or any Acquired Companies, any other Person, has
permitted or conducted, or is aware of, any Hazardous Activity conducted with
respect to the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or any Acquired Company has or had an
interest except in compliance with all applicable Environmental Laws.

(f) There has been no Release or, to the Knowledge of Seller or any Acquired
Company, Threat of Release, of any Hazardous Materials at or from the Facilities
or at any other locations where any Hazardous Materials were generated,
manufactured, refined, transferred, produced, imported, used, or processed from
or by the Facilities, or from or by any other properties and assets (whether
real, personal, or mixed) in which Seller or any Acquired Company has or had an

 

24



--------------------------------------------------------------------------------

interest, or to the Knowledge of Seller or any Acquired Company, whether by
Seller, any Acquired Company, or any other Person.

(g) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller or any Acquired Company pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the Facilities, or concerning compliance by Seller,
any Acquired Company, or any other Person for whose conduct they are or may be
held responsible, with Environmental Laws.

3.20 [Purposely omitted]

3.21 LABOR RELATIONS; COMPLIANCE

Since June 30, 2001, no Acquired Company has been or is a party to any
collective bargaining or other labor Contract. Since June 30, 2001, there has
not been, there is not presently pending or existing, and to the Knowledge of
Seller or any Acquired Company there is not Threatened, any application for
certification of a collective bargaining agent. Since June 30, 2001, there have
not been with respect to any Acquired Company to the Knowledge of Seller or any
Acquired Company any campaigns conducted to solicit cards from Persons employed
by any Acquired Company to authorize representation by any labor union. No
Acquired Company’s employment policies or practices is currently being audited
or investigated by any Governmental Body. There is no pending or, to the
Knowledge of Seller or any Acquired Company, any Threatened Proceeding or
Action, unfair labor practice charge, or other charge or inquiry against any
Acquired Company brought by or on behalf of any employee, consultant,
prospective employee, former employee or consultant, retiree, labor organization
or other representative of any Acquired Company’s employee, or other individual
or any Governmental Body with respect to employment practices brought by or
before any Governmental Body. Each Acquired Company has complied in all respects
with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. No Acquired Company is liable for the
payment of any compensation, damages, taxes, fines, penalties, or other amounts,
however designated, for failure to comply with any of the foregoing Legal
Requirements nor is any Acquired Company a party to, or otherwise bound by, any
consent decree with, or citation or other Order by any Governmental Body
relating to employees or employment practices.

Each Acquired Company is in compliance in all material respects with all
applicable Legal Requirements and policies relating to employment, employment
practices, wages, hours, and terms and conditions of employment, including the
obligations of the Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar state or local law (“WARN”), and all other notification
and bargaining obligations arising under any collective bargaining agreement, by
law or otherwise. No Acquired Company has effectuated a “plant closing” or “mass
layoff” as those terms are defined in WARN, affecting in whole or in part any
site of employment, facility, operating unit or Persons employed by any Acquired
Company, without complying with all provisions of WARN or implemented any early
retirement, separation or window program within the past five years, nor has any
Acquired Company planned or

 

25



--------------------------------------------------------------------------------

announced any such action or program for the future. Each individual who is
treated by an Acquired Company as an independent contractor is properly so
treated under applicable Legal Requirements.

3.22 INTELLECTUAL PROPERTY

(a) Intellectual Property Assets—The term “Intellectual Property Assets”
includes:

(i) corporate names, fictitious business names, trade names, URLs, internet
domain names, slogans, logos, trade dress, registered and unregistered
trademarks, service marks, and applications and other source identifiers,
together with the goodwill of the businesses symbolized thereby (collectively,
“Marks”);

(ii) patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”);

(iii) copyrights in both published works and unpublished works (collectively,
“Copyrights”);

(iv) rights in mask works (collectively, “Rights in Mask Works”); and

(v) know-how and show-how, trade secrets, confidential information, customer
lists, software, technical information, data, processes, formulae, technologies,
designs,, developments, techniques, plans, drawings, and blue prints
(collectively, “Trade Secrets”); owned, used, or licensed by any Acquired
Company as licensee or licensor.

(b) Intellectual Property Assets – Part 3.22(b) of the Disclosure Schedule sets
forth, as of the date hereof, a complete and accurate list of all: (i) United
States and foreign registrations and applications for Marks, Patents and
Copyrights; and (ii) all material unregistered Intellectual Property Assets, in
each case owned by any Acquired Company or Seller (all of which are being
contributed to National immediately prior to the Closing), and (iii) all actions
necessary within 90 days after the Closing Date to maintain or preserve the
validity or status of same. All registrations and applications listed in Part
3.22(b) of the Disclosure Schedule are subsisting and unexpired and, to the
Knowledge of Seller or any Acquired Company, are valid and enforceable.
Agreements—Part 3.22(b) of the Disclosure Schedule contains a complete and
accurate list and summary description, including any royalties paid or received
by the Acquired Companies, of all Contracts relating to the Intellectual
Property Assets to which any Acquired Company is a party or by which any
Acquired Company is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available “shrinkwrap” or
“off the shelf” software programs with a value of less than $1,500 under which
an Acquired Company is the licensee. There are no outstanding and, to the
Knowledge of Seller or any Acquired Company, no Threatened disputes or
disagreements with respect to any such agreement.

(c) Know-How Necessary for the Business

(i) Each Acquired Company owns or has the valid right to use all Intellectual
Property Assets used in their businesses as currently conducted. The
Intellectual Property Assets are all those necessary for the operation of the
Acquired Companies’ businesses as they are currently

 

26



--------------------------------------------------------------------------------

conducted. One or more of the Acquired Companies is either (i) the owner of all
right, title, and interest in and to each of the Intellectual Property Assets,
free and clear of all liens, security interests, charges, encumbrances,
equities, and other adverse claims, and has the right to use without payment to
a third party such Intellectual Property Assets or (ii) has a valid license to
use such Intellectual Property Assets in the manner in their businesses which
they are being used. Except as set forth in Part 3.22(b) of the Disclosure
Schedule, no Person has any ownership interest in any Intellectual Property
Assets owned, in whole or in part, by any Acquired Company, and the transactions
contemplated hereby shall not grant to or allow any Person any ownership
interest in, or the right to use, any Intellectual Property Assets owned, in
whole or in part, by any Acquired Company. Except as set forth in Part 3.22(b)
of the Disclosure Schedule, neither the conduct of the business of any Acquired
Company nor the use by any Acquired Company of any Intellectual Property Assets
infringes, misappropriates, or otherwise violates any Intellectual Property
Assets of any Person.

(ii) Except as set forth in Part 3.22(c) of the Disclosure Schedule, all former
and current employees and consultants of each Acquired Company have executed
written Contracts with one or more of the Acquired Companies that (i) assign to
one or more of the Acquired Companies exclusive rights to any inventions,
improvements, discoveries, or information relating to the business of any
Acquired Company and (ii) protect the confidentiality of the confidential
Intellectual Property Assets of the Acquired Companies. No employee of any
Acquired Company has entered into any Contract that restricts or limits in any
way the scope or type of work in which the employee may be engaged or requires
the employee to transfer, assign, or disclose information concerning his work to
anyone other than one or more of the Acquired Companies.

(d) Patents

(i) Part 3.22(d) of the Disclosure Schedule contains a complete and accurate
list and summary description of all Patents owned by an Acquired Company
including certain patents that are being contributed to National by Seller
immediately prior to the Closing. One or more of the Acquired Companies is the
owner as of the Closing of all right, title, and interest in and to each of the
Patents, free and clear of all liens, security interests, charges, encumbrances,
entities, and other adverse claims.

(ii) All of such issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date.

(iii) None of such Patents has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. To the Knowledge of Seller or
any Acquired Company, there is no potentially interfering patent or patent
application of any third party.

(iv) None of such Patents is infringed or, to the Knowledge of Seller or any
Acquired Company, has been challenged or threatened in any way. None of the
products manufactured and sold, nor

 

27



--------------------------------------------------------------------------------

any process or know-how used, by any Acquired Company infringes or is alleged to
infringe any patent or other proprietary right of any other Person.

(v) All products made, used, or sold under such Patents have been marked with
the proper patent notice.

(e) Trademarks

(i) All Marks owned by any Acquired Company that have been registered with the
United States Patent and Trademark Office are currently in compliance with all
formal legal requirements (including the timely post-registration filing of
affidavits of use and incontestability and renewal applications), are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the Closing Date.

(ii) No Mark owned by any Acquired Company has been or is now involved in any
opposition, invalidation, or cancellation and, to the Knowledge of Seller or any
Acquired Company, no such action is Threatened with the respect to any of the
Marks.

(iii) To the Knowledge of Seller or any Acquired Company, there is no
potentially interfering trademark or trademark application of any third party.

(iv) No Mark owned or used by any Acquired Company is infringed or, to the
Knowledge of Seller or any Acquired Company, has been challenged or threatened
in any way. None of the Marks used by any Acquired Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

(v) All products and materials of an Acquired Company containing a Mark bear the
proper federal registration notice where permitted by law.

(f) Copyrights

(i) Part 3.22(f) of the Disclosure Schedule contains a complete and accurate
list and summary description of all Copyrights owned by an Acquired Company. One
or more of the Acquired Companies is the owner of all right, title, and interest
in and to each of the Copyrights, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims.

(ii) All such Copyrights have been registered and are currently in compliance
with formal legal requirements, are valid and enforceable, and are not subject
to any maintenance fees or taxes or actions falling due within ninety days after
the date of Closing.

(iii) None of such Copyrights is infringed or, to the Knowledge of Seller of any
Acquired Company, has been challenged or threatened in any way. None of the
subject matter of any of such Copyrights infringes or is alleged to infringe any
copyright of any third party or is a derivative work based on the work of a
third party.

 

28



--------------------------------------------------------------------------------

(iv) All works encompassed by such Copyrights have been marked with the proper
copyright notice.

(g) Trade Secrets

(i) With respect to each Trade Secret of an Acquired Company, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.

(ii) Seller and the Acquired Companies have taken all reasonable precautions to
protect the secrecy, confidentiality, and value of their Trade Secrets.

(iii) One or more of the Acquired Companies has good title and an absolute (but
not necessarily exclusive) right to use the Trade Secrets. The Trade Secrets are
not part of the public knowledge or literature, and, to the Knowledge of Seller
or any Acquired Company, have not been used, divulged, or appropriated either
for the benefit of any Person (other than one or more of the Acquired Companies)
or to the detriment of the Acquired Companies. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

(h) Software

Neither of the Acquired Companies has developed computer programs that are used
in its business or licensed to others.

3.23 [Purposely omitted]

3.24 [Purposely omitted]

3.25 RELATIONSHIPS WITH RELATED PERSONS

Except for the Seller Patents, the MEMS Equipment and the real estate leased
pursuant to the New York Lease, neither Seller nor any Related Person of Seller
or of any Acquired Company has, or since January 1, 2003 has had, any interest
in any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Acquired Companies’ businesses. No
Seller or any Related Person of Seller or of any Acquired Company is, or since
the first day of the next to last completed fiscal year of the Acquired
Companies has owned (of record or as a beneficial owner) an equity interest or
any other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with any Acquired
Company, other than business dealings or transactions conducted in the Ordinary
Course of Business with the Acquired Companies at substantially prevailing
market prices and on substantially prevailing market terms, or (ii) engaged in
competition with any Acquired Company with respect to any line of the products
or services of such Acquired Company (a “Competing Business”) in any market
presently served by such Acquired Company, except for less than one percent of
the outstanding capital stock of any Competing Business that is publicly traded
on any recognized exchange or in the over-the-counter market. Except as set
forth in Part 3.25 of the Disclosure Schedule, since January 1, 2003, neither
Seller nor any Related Person of

 

29



--------------------------------------------------------------------------------

Seller or of any Acquired Company is or was a party to any Contract with,
entered into any transactions with, was a party to any arrangements with, owed
any amounts to or was owed any amounts by, or has any claim or right against,
any Acquired Company (excluding amounts due as normal salaries and bonuses and
in reimbursement of ordinary expenses in the Ordinary Course of Business) .

3.26 BROKERS OR FINDERS

Neither Seller nor its agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement or the transactions
contemplated therein.

3.27 CAPITAL CONTRIBUTION OF MEMS EQUIPMENT AND PATENTS

Immediately prior to the execution of this Agreement, Seller has contributed as
a capital contribution to National the equipment listed on Schedule 3.27 hereto,
including, to the extent appurtenant to such equipment and owned by Seller, all
licenses to use the software and other intellectual property licensed with such
equipment and all warranties and other rights with respect to such equipment,
all spare parts and manuals associated with such equipment and all ancillary
equipment used in the operation or maintenance of such equipment (collectively,
the “MEMS Equipment”) and the patents listed on Schedule 3.27 (the “Seller
Patents”). National has good and marketable title to the MEMS Equipment and the
Seller Patents, free and clear of all security interests, liens and
Encumbrances.

4. REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

4.1 ORGANIZATION AND GOOD STANDING

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

4.2 AUTHORITY; NO CONFLICT

(a) Buyer has all necessary corporate power and authority to execute and deliver
this Agreement and the Escrow Agreement, and each instrument required to be
executed and delivered by it at the Closing, and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Buyer of this Agreement and the
Escrow Agreement, and to which it is a party, the performance of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby, have been approved by the Board of Directors of Buyer, duly
and validly authorized by all requisite corporate action, and no other actions
or proceedings on the part of Buyer are necessary to authorize the execution,
delivery and performance of this Agreement and the Escrow Agreement, or to
consummate the transactions so contemplated. This Agreement constitutes the
legal, valid, and binding obligation of Buyer, enforceable against Buyer in

 

30



--------------------------------------------------------------------------------

accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. Upon the execution and delivery
by Buyer of the Escrow Agreement (collectively, the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. Buyer has the absolute and unrestricted right, power,
and authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents.

(b) Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement by Buyer nor the consummation or performance of any of the
Contemplated Transactions by Buyer will give any Person the right to prevent,
delay, or otherwise interfere in any material manner with any of the
Contemplated Transactions pursuant to:

(i) any provision of Buyer’s Organizational Documents;

(ii) any resolution adopted by the board of directors or the stockholders of
Buyer;

(iii) any Legal Requirement or Order to which Buyer may be subject; or

(iv) any Contract to which Buyer is a party or by which Buyer may be bound.

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.

4.3 INVESTMENT INTENT

Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

4.4 CERTAIN PROCEEDINGS

There is no pending Action or Proceeding that has been commenced against Buyer
and that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering in any material manner with, any of the
Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding has been
Threatened.

4.5 BROKERS OR FINDERS

 

31



--------------------------------------------------------------------------------

Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement and will indemnify
and hold Seller harmless from any such payment alleged to be due by or through
Buyer as a result of the action of Buyer or its officers or agents.

5. [PURPOSELY DELETED]

6. COVENANTS OF BUYER PRIOR TO CLOSING DATE AND JOINT COVENANTS OF THE PARTIES

6.1 APPROVALS OF GOVERNMENTAL BODIES

As promptly as practicable after the date of this Agreement, Buyer will, and
will cause each of its Related Persons to, make all filings required by Legal
Requirements to be made by them to consummate the Contemplated Transactions.
Between the date of this Agreement and the Closing Date, Buyer will, and will
cause each Related Person to, (i) cooperate with Seller with respect to all
filings that Seller are required by Legal Requirements to make in connection
with the Contemplated Transactions, and (ii) cooperate with Seller in obtaining
all consents identified in Part 3.2 of the Disclosure Schedule; provided that
this Agreement will not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.

6.2 BEST EFFORTS

Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, Buyer will use its reasonable Best Efforts to
cause the conditions in Sections 7 and 8 to be satisfied.

6.3 PUBLIC ANNOUNCEMENTS

Promptly following the execution of this Agreement, Buyer shall issue a press
release regarding this Agreement. Buyer shall also make such other public
filings regarding this Agreement as required by applicable Legal Requirements.

6.4 ESCROW AGREEMENT

On or before the Closing Date, Seller and Buyer shall execute and deliver, and
shall use commercially reasonable efforts to cause the Escrow Agent to execute
and deliver the Escrow Agreement.

6.5 NEW YORK LEASES

On or before the Closing Date, Seller and Buyer shall negotiate two year triple
net leases with one year options for National’s two New York facilities located
in Ronkonkoma, New York and Islip, New York (collectively the “New York Leases”
or individually, without distinction a “New

 

32



--------------------------------------------------------------------------------

York Lease”) pursuant to which Buyer (or an Affiliate of Buyer) shall lease such
Facilities from Seller. Each New York Lease shall have a term of two years with
a one year extension at the Buyer’s option and grant Buyer or an affiliate of
Buyer the option to purchase the property at its then fair market value, as
determined by appraisal.

6.6 USE OF NAME

Buyer will, for a period of not less than 2 years, continue to use the mark
“National Hybrid” name in connection with the business of National, provided
that no other party contests the use by Buyer of such mark.

7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

7.1 ACCURACY OF REPRESENTATIONS

(a) All of Seller’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Schedule.

(b) Each of Seller’s representations and warranties in Sections 3.3, 3.4, 3.12,
and 3.24 must have been accurate in all respects as of the date of this
Agreement, and must be accurate in all respects as of the Closing Date as if
made on the Closing Date, without giving effect to any supplement to the
Disclosure Schedule.

7.2 SELLER’S PERFORMANCE

(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.

(b) Each document required to be delivered pursuant to Section 2.4 must have
been delivered, and each of the other covenants and obligations in Sections 5.4,
5.8, 6.5 and 6.6 must have been performed and complied with in all respects.

7.3 CONSENTS

Each of the Consents identified in Part 3.2 of the Disclosure Schedule, and each
Consent identified in Schedule 4.2, must have been obtained and must be in full
force and effect.

 

33



--------------------------------------------------------------------------------

7.4 ADDITIONAL DOCUMENTS

Seller shall have delivered to Buyer such other documents as Buyer may
reasonably request for the purpose of (i) evidencing the accuracy of any of
Seller’s representations and warranties, (ii) evidencing the performance by
Seller of, or the compliance by Seller with, any covenant or obligation required
to be performed or complied with by Seller, (iii) evidencing the satisfaction of
any condition referred to in this Section 7, or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.

7.5 NO PROCEEDINGS

Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer, or against any Person affiliated with Buyer, any
Action or Proceeding (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the Contemplated Transactions, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the Contemplated Transactions.

7.6 NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, any of the Acquired Companies, or
(b) is entitled to all or any portion of the Purchase Price payable for the
Shares.

7.7 NO PROHIBITION

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Buyer or any Person affiliated with Buyer to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order that has been published,
introduced, or otherwise proposed by or before any Governmental Body.

8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

8.1 ACCURACY OF REPRESENTATIONS

All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

34



--------------------------------------------------------------------------------

8.2 BUYER’S PERFORMANCE

(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.

(b) Buyer must have delivered each of the documents required to be delivered by
Buyer pursuant to Section 2.4 and must have made the cash payments required to
be made by Buyer pursuant to Sections 2.4(b)(i) and 2.4(b)(ii).

8.3 ADDITIONAL DOCUMENTS

Buyer must have caused the following documents to be delivered to Seller:

Such other documents as Seller may reasonably request for the purpose of
(a) enabling its counsel to provide the opinion referred to in Section 7.4(a),
(b) evidencing the accuracy of any representation or warranty of Buyer,
(c) evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer,
(d) evidencing the satisfaction of any condition referred to in this Section 8,
or (e) otherwise facilitating the consummation of any of the Contemplated
Transactions.

8.4 NO INJUNCTION

There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Shares by Seller to Buyer, and (b) has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.

9. [PURPOSELY DELETED]

 

35



--------------------------------------------------------------------------------

10. INDEMNIFICATION; REMEDIES

10.1 SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE

All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Schedule, the supplements to the Disclosure Schedule, the
certificate delivered pursuant to Section 2.4(a)(v), and any other certificate
or document delivered pursuant to this Agreement will survive the Closing. The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.

10.2 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER

Seller will indemnify and hold harmless Buyer, the Acquired Companies, and their
respective Representatives, stockholders, controlling persons, and Affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third- party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:

(a) any Breach of any representation or warranty made by Seller in this
Agreement (without giving effect to any supplement to the Disclosure Schedule),
the Disclosure Schedule, the supplements to the Disclosure Schedule, or any
other certificate or document delivered by Seller pursuant to this Agreement;

(b) any Breach of any representation or warranty made by Seller in this
Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any supplement to the Disclosure Schedule,
other than any such Breach that is disclosed in a supplement to the Disclosure
Schedule and is expressly identified in the certificate delivered pursuant to
Section 2.4(a)(v) as having caused the condition specified in Section 7.1 not to
be satisfied;

 

(c) any Breach by Seller of any covenant or obligation of Seller in this
Agreement;

(d) any product shipped or manufactured by, or any services provided by, any
Acquired Company prior to the Closing Date with respect to claims arising from
such shipping, manufacturing or services occurring prior to the Closing Date ;

 

36



--------------------------------------------------------------------------------

(e) any matter disclosed in Sections 3.11 or 3.13 of the Disclosure Schedule or
liability arising out of the fact that National is restating its tax returns for
years prior to 2005 and will owe tax, interest and penalties as a result of such
restatements;

(f) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller or any Acquired Company (or any Person
acting on their behalf) in connection with any of the Contemplated Transactions;
or

(g) any liability or Damages arising out of or in any way related to (i) Suffolk
County Industrial Development Agency (“Issuer”) 1985 Industrial Revenue Bonds,
dated September 1, 1985, (ii) Project Lease Agreement, dated as of September 1,
1985 between Issuer, as lessor, and Benedict G. Pace, as lessee, and guaranteed
by National Hybrid, Inc., (iii) the Indenture of Mortgage and Trust, dated as of
September 1, 1985 between Issuer and the bond trustee, (iv) the guaranty of
National Hybrid, Inc. of the Project Lease Agreement, or (v) liens upon the
property of National Hybrid, Inc. arising out of or with respect to the
foregoing; or

(h) any liability or Damages arising out of or in anyway relating to the failure
of the National Group to make timing regulatory filings with respect to its
profit sharing plan; or

(i) any liability or Damages of either of the Acquired Companies to (A) Carol
Klemm or (B) Richard J. Guilbert or his law firm.

10.3 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER—ENVIRONMENTAL MATTERS AND
TAX MATTERS

In addition to the provisions of Section 10.2, Seller will indemnify and hold
harmless Buyer, the Acquired Companies, and the other Indemnified Persons for,
and will pay to Buyer, the Acquired Companies, and the other Indemnified Persons
the amount of, any Damages (including with respect to Section 10.3(a) costs of
cleanup, containment, or other remediation) arising, directly or indirectly,
from or in connection with:

(a)(i) any Environmental, Health, and Safety Liabilities arising out of or
relating to: (I) (A) the ownership, operation, or condition at any time on or
prior to the Closing Date of the Facilities or any other properties and assets
(whether real, personal, or mixed and whether tangible or intangible) in which
Seller or any Acquired Company has or had an interest, or (B) any Hazardous
Materials or other contaminants that were present on the Facilities or such
other properties and assets at any time on or prior to the Closing Date; or (II)
(A) any Hazardous Materials or other contaminants, wherever located, that were,
or were allegedly, generated, transported, stored, treated, Released, or
otherwise handled by Seller or any Acquired Company or by any other Person for
whose conduct they are or may be held responsible at any time on or prior to the
Closing Date, or (B) any Hazardous Activities that were, or were allegedly,
conducted by Seller or any Acquired Company or by any other Person for whose
conduct they are or may be held responsible; or

 

37



--------------------------------------------------------------------------------

(ii) any bodily injury (including illness, disability, and death, and regardless
of when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, and deprivation of the use of real property), or other damage of or to
any Person, including any employee or former employee of Seller or any Acquired
Company or any other Person for whose conduct they are or may be held
responsible, in any way arising from or allegedly arising from any Hazardous
Activity conducted or allegedly conducted with respect to the Facilities or the
operation of the Acquired Companies prior to the Closing Date, or from Hazardous
Material that was (i) present or suspected to be present on or before the
Closing Date on or at the Facilities (or present or suspected to be present on
any other property, if such Hazardous Material emanated or allegedly emanated
from any of the Facilities and was present or suspected to be present on any of
the Facilities on or prior to the Closing Date) or (ii) Released or allegedly
Released by Seller or any Acquired Company or any other Person for whose conduct
they are or may be held responsible, at any time on or prior to the Closing
Date.

(iii) Seller will be entitled to control any Cleanup, any related Action or
Proceeding, and, except as provided in the following sentence, any other Action
or Proceeding with respect to which indemnity may be sought under this
Section 10.3(a); provided, that with respect to any Cleanup or other
environmental remediation, (A) Seller has provided Buyer with reason assurance
of its financial capacity to conduct such remediation, (B) Seller is allowed to
conduct such remediation by applicable regulatory authorities, and (C) any
remediation plan is reasonably acceptable to Seller and does not unreasonably
disrupt the operations of the Acquired Companies; further provided, that if
Seller fails to meet any deadlines or other requirements of the applicable
regulatory authorities, Buyer will be entitled to control such remediation and
any related Action or Proceeding. The procedure described in Section 10.9 will
apply to any claim solely for monetary damages relating to a matter covered by
this Section 10.3.

(b)(i) From and after the Closing Date, Seller agrees to indemnify and hold
harmless the Indemnified Persons against all Damages related to Taxes
(I) imposed on Seller or any Acquired Company for any taxable period (or portion
thereof) that ends on or before the Closing Date, and for any period beginning
before and ending after the Closing Date (a “Straddle Period”), to the extent
allocable, pursuant to Section 10.3(b)(ii), to the portion of such period ending
on the Closing Date (a “Pre-Closing Tax Period”), (II) arising out of, resulting
from or relating to the breach of any representation or warranty of Seller
contained in this Agreement, (III) of any Person (other than any Seller or any
Acquired Company) imposed on any Acquired Company under U.S. Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign Law) or as a transferee or successor, by Contract or otherwise and (IV)
any payments required to be made after the Closing Date under any Tax sharing,
Tax indemnity, Tax allocation or similar Contracts (whether or not written) to
which the Company or any Subsidiary was obligated or was a party, on or prior to
the Closing Date.

(ii) For purposes of this Agreement, in the case of any Tax that is imposed on a
periodic basis and is payable for a Straddle Period, the portion of such Taxes
payable for the period ending on the Closing Date shall be (i) in the case of
any Tax other than a Tax based upon or measured by income, the amount of such
Tax for the entire period multiplied by a fraction, the numerator of which is
the number of days in the period ending on the Closing Date and the denominator
of which is the number of days in the entire period and (ii) in the case of any
Tax based upon or

 

38



--------------------------------------------------------------------------------

measured by income, the amount which would be payable if the taxable year ended
on the Closing Date.

(iii) The amount of indemnification that is payable by the Seller pursuant to
this Section 10.3(b) shall equal (I) the amount of the Tax liability in
question, plus (II) out-of-pocket costs and expenses (including without
limitation, reasonable attorney’s fees, accountants’ fees and outside consultant
fees) incurred by Buyer, any Acquired Company in investigating, defending or
contesting the Taxes and/or claims for which indemnification is sought

10.4 INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER

Buyer will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with
(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate delivered by Buyer pursuant to this Agreement, (b) any
Breach by Buyer of any covenant or obligation of Buyer in this Agreement, or
(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.

10.5 TIME LIMITATIONS

If the Closing occurs, Seller will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, other
than those in Sections 3.3, 3.11, 3.13, and 3.19, unless on or before eighteen
(18) months after the Closing Date Buyer notifies Seller of a claim specifying
the factual basis of that claim in reasonable detail to the extent then known by
Buyer; a claim with respect to Section 3.3, 3.11, 3.13, or 3.19, or a claim for
indemnification or reimbursement not based upon any representation or warranty
or any covenant or obligation to be performed and complied with prior to the
Closing Date, may be made at any time within the respective statutes of
limitations. If the Closing occurs, Buyer will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, unless on or before two years after the Closing Date Seller notifies Buyer
of a claim specifying the factual basis of that claim in reasonable detail to
the extent then known by Seller.

10.6 LIMITATIONS ON AMOUNT—SELLER

Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a), clause (b) or, to the extent relating to
any failure to perform or comply prior to the Closing Date, clauses (c) and
(d) of Section 10.2 until the total of all Damages with respect to such matters
exceeds $200,000, and then only for the amount by which such Damages exceed
$100,000, except that with respect to breaches of the representations and
warranties contained in Section 3.3, Seller shall be liable from the first
dollar. However, this Section 10.6 will not apply to any Breach of any of
Seller’s representations and warranties of which Seller had Knowledge at any
time prior to the date on which such representation and warranty is made or

 

39



--------------------------------------------------------------------------------

any intentional Breach by Seller of any covenant or obligation, and Seller will
be liable for all Damages with respect to such Breaches.

10.7 LIMITATIONS ON AMOUNT—BUYER

Buyer will have no liability (for indemnification or otherwise) with respect to
the matters described in clause (a) or (b) of Section 10.4 until the total of
all Damages with respect to such matters exceeds $100,000, and then only for the
amount by which such Damages exceed $25,000 except that with respect to the
payment of the purchase price, Buyer shall be liable from the first dollar.
However, this Section 10.7 will not apply to any Breach of any of Buyer’s
representations and warranties of which Buyer had Knowledge at any time prior to
the date on which such representation and warranty is made or any intentional
Breach by Buyer of any covenant or obligation, and Buyer will be liable for all
Damages with respect to such Breaches.

10.8 ESCROW FUND; CLAIMS UPON ESCROW FUND AND OBJECTIONS TO SUCH CLAIMS

(a) On or before the Closing Date, Buyer shall deposit the Escrow Amount with
the Escrow Agent in connection with this Agreement. Such deposit (together with
interest and other income thereon) shall constitute to constitute the escrow
fund (the “Escrow Fund”) and shall be governed by the terms set forth herein and
in the Escrow Agreement. The Escrow Fund shall be available to compensate Buyer
pursuant to the indemnification obligations of Seller, but shall not constitute
a cap in the amounts Buyer may recover from Seller under Seller’s
indemnification obligations. Any amounts due from Seller to Buyer under the
provisions of Section 10.2 and 10.3 in excess of the Escrow Fund, shall be paid
to Buyer directly by Seller.

(b) The term of the escrow (the “Escrow Period”) shall be a period of one year
from the Closing Date. Upon the termination of the Escrow Period, Buyer shall
deliver any remaining amounts in the Escrow Fund to the Seller, less amounts
that would be necessary to satisfy any then pending and unsatisfied or
unresolved claims specified in any Escrow Claim Notice (defined below) delivered
to the Escrow Agent prior to the termination of the Escrow Period if such claims
were resolved in favor of Buyer. Amounts not distributed under the foregoing
shall remain in the Escrow Fund until the related claims have been resolved or
until any such portion of the remaining amount of the Escrow Fund is determined
pursuant to Section 10.8(c) to be no longer necessary to satisfy such claims
(but in no event later than three years after the last claim has been made). As
soon as all such claims have been resolved or any such portion of the remaining
amount of the Escrow Fund is determined pursuant to Section 10.8(c) to be no
longer necessary to satisfy such claims, the Escrow Agent shall deliver to
Seller the remaining portion of the Escrow Fund, if any, not required to satisfy
such claims.

(c) Upon receipt by the Escrow Agent on or before the last day of the Escrow
Period of a notice from Buyer (an “Escrow Claim Notice”) stating that an
indemnification claim or claims pursuant to Section 10.2 or Section 10.3 or any
claim for payment under Section 11.8 [for taxes] of this Agreement is being
made, the Escrow Agent shall, subject to the provisions of this Section 10.8
below, deliver to Buyer out of the Escrow Fund, as promptly as practicable, cash
held in the Escrow Fund in an amount equal to such Damages.

 

40



--------------------------------------------------------------------------------

(d) At the time of delivery of any Escrow Claim Notice to the Escrow Agent, a
duplicate copy of such Escrow Claim Notice shall be delivered to Seller, and,
for a period of fifteen (15) business days after such delivery to the Escrow
Agent of such Escrow Claim Notice, the Escrow Agent shall make no payment
pursuant to this Section 10.8 hereof unless the Escrow Agent shall have received
written authorization from the Seller to make such delivery. After the
expiration of such fifteen (15) day period, the Escrow Agent shall make payment
in accordance with this Section 10.8 hereof; provided that no such payment may
be made if and to the extent Seller shall object in a written statement
(describing the basis for any objection with reasonable specificity) to the
claim made in the Escrow Claim Notice and such statement shall have been
delivered to the Escrow Agent and to Buyer prior to the expiration of such
fifteen (15) day period.

(e) In case Seller shall so object in writing to any claim or claims by Buyer
made in any Escrow Claim Notice, Seller and Buyer shall attempt in good faith
for thirty (30) days to agree upon the rights of the respective parties with
respect to each of such claims. If Seller and Buyer should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and shall be furnished to the Escrow Agent. The Escrow Agent shall be
entitled to rely on any such memorandum and shall pay the amount set forth in
such memorandum in accordance with the terms thereof. If no such agreement can
be reached after good faith negotiation, Buyer may institute proceedings in a
court of competent jurisdiction (in accordance with Section 11.5) to resolve any
such dispute, and each of Buyer and Seller shall seek to resolve such dispute in
as expeditious a manner as practicable. For purposes of this Section 10.8(e), in
any proceeding brought under this Section 10.8(e) in which any claim or the
amount thereof stated in the Escrow Claim Notice is at issue, Buyer shall be
deemed to be the non-prevailing party, unless the court awards Buyer one-half
(1/2) or more of the amount in dispute, in which case Seller shall be deemed to
be the non-prevailing parties. The non-prevailing party or parties to any such
proceeding shall pay its or their own expenses and the expenses, including
without limitation attorneys’ fees and costs, reasonably incurred by the other
party to the proceeding (which, where Seller is the non-prevailing party, shall
be paid to Buyer out of the Escrow Fund, to the extent there are funds
available).

10.9 PROCEDURE FOR INDEMNIFICATION—THIRD PARTY CLAIMS

(a) Promptly after receipt by an indemnified party under Section 10.2, 10.4, or
(to the extent provided in the last sentence of Section 10.3) Section 10.3(a) or
10.3(b) of notice of the commencement of any Action or Proceeding against it,
such indemnified party will, if a claim is to be made against an indemnifying
party under such Section, give notice to the indemnifying party of the
commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such action is prejudiced by the indemnifying party’s
failure to give such notice.

(b) If any Action or Proceeding referred to in Section 10.9(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Action or Proceeding, the indemnifying party will,
unless the claim involves Taxes, be entitled to participate in such Action or
Proceeding and, to the extent that it wishes (unless (i) the indemnifying party
is also a party to such Action or Proceeding and the indemnified party
determines in good faith based on the advice of legal counsel (which advice may
be oral) that

 

41



--------------------------------------------------------------------------------

joint representation would be inappropriate, or (ii) at any time on or after the
first anniversary of the date hereof, the indemnifying party fails to provide
reasonable assurance to the indemnified party of its financial capacity to
defend such Action or Proceeding and provide indemnification with respect to
such Action or Proceeding), to assume the defense of such Action or Proceeding
with counsel reasonably satisfactory to the indemnified party and, after notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such Action or Proceeding, the indemnifying party will not, as
long as it diligently conducts such defense, be liable to the indemnified party
under this Section 10 for any fees of other counsel or any other expenses with
respect to the defense of such Action or Proceeding, in each case subsequently
incurred by the indemnified party in connection with the defense of such Action
or Proceeding, other than reasonable costs of investigation. If the indemnifying
party assumes the defense of a Action or Proceeding, (i) it will be conclusively
established for purposes of this Agreement that the claims made in that Action
or Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Action or Proceeding and the indemnifying party does not,
within 30 days after the indemnified party’s notice is given, give notice to the
indemnified party of its election to assume the defense of such Action or
Proceeding, the indemnifying party will be bound by any determination made in
such Action or Proceeding or any compromise or settlement effected by the
indemnified party; provided, that prior to the end of such 30 day period, the
indemnified party may take any action necessary to retain its rights or defend
such claim, which action shall be at the expense of the indemnifying party if it
is determined that the indemnified party is entitled to indemnification
hereunder with respect to such claim.

(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith and based on the advice of legal counsel (which advice may be oral) that
there is a reasonable probability that an Action or Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Action or Proceeding, but the indemnifying
party will not be bound by any determination of an Action or Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

(d) Seller hereby consents to the non-exclusive jurisdiction of any court in
which an Action or Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Action or Proceeding or the matters alleged therein, and
agree that process may be served on Seller with respect to such a claim anywhere
in the world.

 

42



--------------------------------------------------------------------------------

10.10 PROCEDURE FOR INDEMNIFICATION—OTHER CLAIMS

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

10.11 EXCLUSIVE REMEDY

Notwithstanding anything else contained in this Agreement, after the Closing,
the remedies set forth in this Section 10 shall be the exclusive remedy of the
parties for a breach of the representations, warranties or covenants in this
Agreement or any certificates delivered in connection with the Closing.

 

11. GENERAL PROVISIONS

11.1 EXPENSES

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants. Seller will cause the Acquired Companies not to incur
any out-of-pocket expenses in connection with this Agreement. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.

11.2 PUBLIC ANNOUNCEMENTS

Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determines. Unless consented to by Buyer in advance or
required by Legal Requirements, until the first to occur of (i) Buyer makes a
public announcement of this Agreement and the Contemplated Transactions, or
(ii) prior to the Closing Seller shall, and shall cause the Acquired Companies
to, keep this Agreement confidential and may not make any disclosure of this
Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Acquired Companies’ employees, customers, and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.

11.3 [PURPOSELY DELETED]

 

43



--------------------------------------------------------------------------------

11.4 NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):

 

Seller:

Carol Gbur, Executor

Estate of Benedict Pace

26 Honey Man Drive

Flemington, NJ 08822

with a copy to:

Henry E. Klosowski

Moritt Hock Hamroff & Horowitz

400 Garden City Plaza, Suite 202

Garden City, NY 11530

Facsimile No.: 516-873-2010

E-Mail: hklowsowski@moritthock.com

Buyer:

API Nanotronics Corp.

505 University Avenue

Suite 1400

Toronto, Ontario M5G 1X3

Attention: Phillip DeZwirek

Facsimile No.: 416-593-4658

E-Mail: phil@dezwirek.com

with a copy to:

Leslie J. Weiss

Sugar, Friedberg & Felsenthal LLP

30 North LaSalle Street

Suite 3000

Chicago, IL 60602

Facsimile No.: (312) 372-7951

E-Mail: lweiss@sff-law.com

 

44



--------------------------------------------------------------------------------

11.5 ENFORCEMENT; JURISDICTION; SERVICE OF PROCESS

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement, the Escrow Agreement and the New York Leases
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement, the Escrow
Agreement and the New York Leases and to enforce specifically the terms and
provisions of this Agreement, the Escrow Agreement and the New York Leases in
the Delaware state or federal court sitting in the state of Delaware, this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties hereto, (a) consents to submit itself to the
personal jurisdiction of the Delaware state or federal court in the event any
dispute arises out of this Agreement, the Escrow Agreement or the New York
Leases or any transaction contemplated hereby or thereby, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees that it will not bring any
action relating to this Agreement, the Escrow Agreement or the New York Leases
or any transaction contemplated hereby or thereby in any court other than the
Delaware state or federal court and (d) waives any right to trial by jury with
respect to any action related to or arising out of this Agreement or the Escrow
Agreement or any transaction contemplated hereby or thereby. Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world by (i) first class mail or the equivalent
(ii) internationally recognized courier service.

11.6 FURTHER ASSURANCES

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

11.7 WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

45



--------------------------------------------------------------------------------

11.8 TAX MATTERS

(a) Seller shall timely prepare and file, or cause to be prepared and filed, all
Tax Returns in respect of any Acquired Company that are required to be filed on
or prior to the Closing Date. All such Tax Returns shall be prepared on a basis
consistent with past practice and in accordance with all Legal Requirements.
Seller shall timely pay or cause to be paid to the relevant Governmental Body
all Taxes due in connection with any such Tax Returns. Buyer shall timely
prepare and file, or cause to be prepared and filed, all other Tax Returns in
respect of any Acquired Company.

(b) If a claim shall be made by any taxing authority, which, if successful,
might result in an indemnity payment to any indemnified party pursuant to
Section 10.3(b) hereof, the Indemnified Party shall notify the Seller promptly
of such claim (a “Tax Claim”). With respect to any Tax Claim relating to a
Pre-Closing Tax Period (other than the portion of any Straddle Period), Seller
shall have the right, at its own expense, to control all proceedings and may
make all decisions taken in connection with such Tax Claim; provided, however,
that if it could reasonably be expected to have adverse Tax consequences to
Buyer or, for any period after the Closing Date, any Acquired Company, Seller
shall not settle any such proceeding without Buyer’s prior written consent,
which consent may not be unreasonably withheld. Buyer and the Acquired Companies
shall cooperate with the Seller in contesting any Tax Claim under this
Section 11.8(b), which cooperation shall include the retention and, upon request
of Seller, the provision of records and information which are reasonably
relevant to such Tax Claim and making employees available to provide additional
information or explanation of any material provided hereunder. Buyer shall
control all proceedings with respect to any Tax Claim relating to any Straddle
Period, provided, however, that if the results of any such contest could
reasonably be expected to result in material adverse Tax consequences to Seller,
at its own expense, shall have a right to participate in the defense and
settlement of any such Tax Claim and each of Buyer, the Acquired Companies and
Seller shall cooperate with the other and there shall be no settlement or
closing or other agreement with respect thereto without the consent of the
Buyer, the Acquired Companies or Seller, as the case may be, which consent shall
not be unreasonably withheld.

(c) Any refunds or credits of Taxes of the Acquired Companies for any
Pre-Closing Tax Period shall be for the account of Seller, except to the extent
that they are reflected on the Financial Statements or the Interim Balance Sheet
and taken into account in determining the Purchase Price. Any refunds or credits
of Taxes of any Acquired Company for any period after the Closing Date shall be
for the account of Buyer. Any refunds or credits of Taxes of the Acquired
Companies for any Straddle Period shall be equitably apportioned between Seller
and Buyer, based on the allocation principles of Section 10.3(b). Any amounts
payable to Seller pursuant to this paragraph shall first be applied against any
outstanding indemnity obligation of Seller under Section 10.3(b). Any amounts
payable to Seller pursuant to this paragraph shall be net of any Tax cost to
Buyer or the Acquired Companies as the case may be, attributable to the receipt
of such refund and/or the payment of such amounts to Seller.

(d) Seller, Buyer and the Acquired Companies will provide each other with such
cooperation and information as any of them reasonably may request of the other
in filing any Tax Return, amended Tax Return or claim for refund or Tax
indemnification, determining a liability for Taxes or a right to a refund of
Taxes or participating in or conducting any audit or other

 

46



--------------------------------------------------------------------------------

proceeding in respect of Taxes. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules and related work papers and documents relating to rulings
or other determinations by taxing authorities. Each party shall make its
employees available at no cost to the other on a mutually convenient basis to
provide explanations of any documents or information provided hereunder. Each
party will retain all Tax Returns, schedules and work papers and for material
records or other documents relating to Tax matters of the Company for its
taxable period first ending after the Closing Date and for all prior taxable
periods until the later of (i) the expiration of the statute of limitations of
the taxable periods to which such returns and other documents relate, including
extensions for the respective Tax periods, or (ii) eight years following the due
date (including extensions) for such Tax Returns. Any information obtained under
this Section 8.1(d) shall be kept confidential, except as may be otherwise
necessary in connection with the filing of returns or claims for refund or in
conducting an audit or other proceeding.

(e) FIRPTA. Seller shall deliver to Buyer at the Closing a duly executed and
acknowledged certificate, in form and substance acceptable to Buyer and in
accordance with the Code and Treasury regulations, certifying such stockholder’s
non-foreign status as provided under Treasury regulation section 1.1445-2(b)(2).

(f) Transfer Taxes. All transfer, documentary, sales, use, registration and any
other such Taxes (including all applicable real estate transfer Taxes) and
related fees (including any penalties, interest and additions to Tax) (“Transfer
Taxes”) arising out of or incurred in connection with this Agreement shall be
borne by Seller. The party that is legally required to file a Tax Return
relating to Transfer Taxes shall be responsible for preparing and timely filing
such Tax Return.

11.9 ENTIRE AGREEMENT AND MODIFICATION

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Letter of Intent between Buyer and Seller
dated June 14, 2006 and all amendments thereto) and constitutes (along with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by the party to be charged with the amendment.

11.10 DISCLOSURE SCHEDULE

(a) The disclosures in the Disclosure Schedule, and those in any Supplement
thereto, must relate only to the representations and warranties in the Section
of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.

(b) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

 

47



--------------------------------------------------------------------------------

11.11 ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties except that Buyer may assign any of its
rights under this Agreement to any Affiliate of Buyer. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

11.12 SEVERABILITY

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Legal Requirements, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

11.13 SECTION HEADINGS, CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

11.14 TIME OF ESSENCE

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

11.15 GOVERNING LAW

This Agreement will be governed by the laws of the State of Delaware without
regard to conflicts of laws principles.

 

48



--------------------------------------------------------------------------------

11.16 COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

SELLER:

ESTATE OF BENEDICT PACE By:  

/s/ Carol Gbur

  Carol Gbur Title:  

Executor

BUYER:

API NANOTRONICS CORP.

By:  

/s/ Phillip DeZwirek

Title:  

Chief Executive Officer

 

49